DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 6/22/2022.
Claims 1-3, 5-15 and 17-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arikita et al. (JP 2015089596 A) (cited by Applicant) (machine translation attached in prior action) in view of Nonaka et al. (US 2009/0127145 A1) and Batson (US 2011/0024418 A1).
Re claim 1, Arikita discloses a method for cleaning a cutting blade (ref. 5) of a cutting machine (abstract), said method comprising: 
moving (¶ [0023] cutting head 4 is moved) said cutting blade toward a blade cleaning system (ref. 10) comprising: 
a basin (ref. 12) defining an internal volume and an opening into said internal volume (see fig. 4); 
a solvent (¶ [0034] “solvent”) positioned in said internal volume; 
a cleaning surface (ref. 12 cleaning brush) positioned in said internal volume, wherein said cleaning surface is at least partially submerged in said solvent (see fig. 4); and 
a lid (ref. 11) positioned over said opening; 
	wherein said moving said cutting blade toward said blade cleaning system is performed with a positioning device (ref. 7, 8);
automatically (¶ [0005] robot) removing said lid from said opening (¶ [0026]-[0028]) when said cutting blade approximates said basin (expected where the cleaning system is beneath the cutting blade); 
submerging (¶ [0023], [0034]), at least partially, said cutting blade into said solvent; 
moving said cutting blade (¶ [0034]-[0035]) along said cleaning surface; 
removing said cutting blade from said basin (inherent, see fig. 2, 5a, 6a cutting blade removed after cleaning), wherein said lid automatically returns to said opening after said cutting blade is removed from said basin (¶ [0005] robot; see also ¶ [0036] when the lid 11 is closed…); and 
Arikita further discloses “robots” in general are known (¶ [0005]), but does not explicitly teach the positioning device controlled by a controller; wherein said automatically removing said lid comprises lifting and twisting a rod about an axis of the rod to thereby cause corresponding lifting and twisting of the lid away from the opening of the basin, wherein a determination that the cutting blade is approximating the basin for cleaning is made by the controller; and drying said cutting blade and explicit recitation of automation.  
Regarding “drying”, Arikita discloses use of a solvent as cleaning liquid (¶ [0034]) and it is therefore expected or obvious to one of ordinary skill in the art, at the time of filing, that the cutting blade starts drying as soon as it is withdrawn from the basin.  It further being obvious to dry the blade (includes simply waiting) prior to reusing the blade to prevent damaging the fabric or material being cut.
Regarding “automation”, the mere automating of a manual activity, e.g. opening/closing a lid, is prima obvious to one of ordinary skill in the robotic arts, for purposes of reducing manual operation.  See MPEP 2144.04(III).
Regarding “a controller”, Nonaka discloses it is very well-known in the robotic control of cutting machines (abstract) to provide a controller (¶ [0045] control device).  It being obvious in the combination that the controller may therefore control both the positioning and blade cleaning system, including said lid, for purposes of central control and automation (see Arikita ¶ [0005] robot.  Further the automation of a manual activity being prima facie obvious).
Regarding “lifting and twisting a rod”, Batson discloses it is known in the art of liquid process tanks with actuated lids (abstract) to automatically removing said lid (ref. 14 see fig. 3) by lifting and twisting a rod (ref. 70, ¶ [0037], [0042], see claims 6-7 vertically and rotatable) about an axis of the rod to thereby cause corresponding lifting and twisting (see figs. 4 and 6, claims 6-7) of the lid away from the opening of the basin (ref. 12).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the cutting machine of Arikita to further include a controller, as suggested by Nonaka, in order to provide a central processing unit for control of robotic/automated features; and to further modify the automatic lid to include a lifting and twisting action, as suggested by Batson, in order automate lifting action and alignment of lids (Batson ¶ [0004], [0037]).
Re claims 2-3, Arikita further discloses wherein said submerging step and said moving said cutting blade along said cleaning surface step are performed simultaneously (¶ [0023], [0034]); wherein said moving said cutting blade along said cleaning surface step comprises moving said cutting blade along a travel path (¶ [0023] x and y direction), and wherein said cutting blade is disposed at a non-zero angle relative to said travel path as it moves along said travel path (vertical blade is non-zero, perpendicular to, with respect to x direction movement).
Re claims 5-6, Arikita discloses as shown above including a 3-axis moveable robot but does not explicitly disclose wherein said positioning device is a six-axis positioning device.  However, Nonaka discloses it is known in the cutting blade cleaning art (abstract) to provide a positioning device as a six-axis positioning device (ref. 20 ¶ [0044]); wherein said six-axis positioning device is a robotic arm (¶ [0044] robot body 20).
At the time of filing, it would have been obvious to one of ordinary skill in the art to substitute of the positioning device of Arikita with a six-axis positioning device, as suggested by Nonaka, in order to enable greater flexibility in movement and cutting.
Re claim 7-9, Arikita further discloses applying acoustic energy to said cutting blade (¶ [0036]); ultrasonic acoustic energy (¶ [0036]); applied during said submerging step (¶ [0036] immersing).
Re claim 10, Arikita further discloses wherein said basin is fixedly connected to a support structure (ref. 20 ¶ [0026]).
Re claim 11, Regarding “an organic solvent”, the selection of a known material based on its suitability for its intended use, i.e. the selection of an “organic” solvent from known solvents, for cleaning cutting blades is prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 
Re claim 12-15 Arikita further discloses wherein said cleaning surface is at least partially submerged in said solvent (see fig. 4 ¶ [0034]); wherein said submerging step is performed simultaneously with said moving said cutting blade along said cleaning surface (¶ [0023], [0034]); wherein said cleaning surface comprises a bristle brush (¶ [0034], inherent or obvious a brush has bristles); wherein said cleaning surface is fixedly connected to said basin (inherent or obvious that the cleaning brush 12b must in some way be mounted within basin to prevent it floating around).
Re claim 21, Batson further discloses wherein the rod is extended from a piston (¶ [0026]-[0027], [0037] actuator cylinder) though the rod chamber and connected to the lid by way of an arm (see fig. 3 ref. 74) disposed between the rod and the lid.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Arikita in view of Nonaka and Batson, as applied above, and further in view of Rentz (US 2006/0174760 A1) (cited by Applicant)
Re claim 22, Arikita discloses as shown above including an opening and closing mechanism (ref. 16) with a cylinder (¶ [0030]) connected to the lid (ref. 11) and Batson discloses a lift and twist mechanism, but does not explicitly disclose wherein the rod is engaged with a track in the housing such that as the rod axially extends along a rod axis, the engagement with the track causes the rod to twist about the rod axis, thereby causing the corresponding lifting of the lid from the basin and twisting of the lid away from the basin.  However, Rentz discloses it is well-known in the robotic automation art (¶ [0027]) wherein the rod (ref. 24) is engaged with a track (ref. 40, 36 corresponding to slot ref. 68) in the housing such that as the rod axially extends along a rod axis, the engagement with the track causes the rod to twist about the rod axis, thereby causing the corresponding lifting of an object twisting of the object (¶ [0030]; see also ¶ [0003]-[0005] describing conventional function of swing cylinders for vertical and rotational movement).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the opening and closing mechanism of Arikita/Nonaka/Batson to further include a track for causing twisting, as shown by Rentz, in order to provide a strong clamping force and small footprint (Rentz ¶ [0005]-[0006]).  It further being the simple substitution of one known robotic lifting and swinging mechanism for another, with no change in respective function, i.e. lift and twist, and reasonable expectations of success.

Claims 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Arikita in view of Nonaka and Batson, as applied above, and further in view of Brent (US 6,974,948) (cited by Applicant).
Re claims 17-19, Arikita discloses as shown above but does not disclose a sensor positioned to detect when said cutting blade approximates said basin.  However, Brent discloses it is old and well-known in the automated container opening art (abstract) to provide a sensor (refs. 6,9) positioned to detect when an object approximates said basin (ref. 7, col. 2 lines 57-67), configured to automatically displace a lid (ref. 2, col. 3 lines 1-9; col. 11 lines 55-59); wherein said sensor defines a light curtain (col. 3 line 2); wherein said lid is automatically displaced from said opening when said object [cutting blade] breaks said light curtain (col. 3 lines 1-9; col. 12 lines 8-44).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the cutting machine of Arikita/Nonaka/Batson to include a sensor, as suggested by Brent, in order to minimized container exposure by automating opening of the lid only when the object (cutting blade) is in position for insertion.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arikita in view of Nonaka and Batson, as applied above, and further in view of Hertz et al. (US 6,662,812 B1).
Re claim 20, Arikita discloses as shown above but does not explicitly disclose wherein said drying said cutting blade comprises applying acoustic energy to said cutting blade.  However, Hertz teaches it is old and well-known in the solvent cleaning and drying processes of tooling (abstract, col. 1 lines 55-61) to apply acoustic energy (abstract, acoustic pressure waves) to parts.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Arikita/Nonaka/Batson to further apply acoustic energy to dry cleaning solvents, as suggested by Hertz, in order to atomize droplets to enhance drying speeds.

Response to Arguments
Applicant’s arguments Applicant' s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Batson (US 2011/0024418 A1), as shown in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN102059192A note lift and twist lid to liquid tank.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711